Coleiman, C. J.,
concurring:
I concur in the opinion of Mr. Justice Sanders.
Two purposes were sought to be accomplished by the act attacked in these proceedings. The first was to create Pershing County, and the second to provide the necessary organization for the government thereof. Had an independent act been passed creating Pershing County, which might have been done, as was held in Leake v. Blasdel, 6 Nev. 40, and leaving to a separate and distinct bill the providing for its government, I am unable to see how it could be contended that such an act creating Pershing County would be such “local, special and municipal legislation * * * in and for” Humboldt County as was contemplated by the constitutional amendment in question. In fact, the very argument made by counsel for respondent is inconsistent with any other conclusion. They insist that the act creating Pershing County is within itself a dismemberment of Humboldt County. How, then, can it be said on the other hand that it is an act “in and for” Humboldt County? Their argument is not only inconsistent with the conclusions they seek to have us arrive at, but shows conclusively the weakness of their position. There is a great difference between the creation of a new county and legislating for one already in existence, and such is the chief distinction between the case before us and the one contended for by counsel for Humboldt County. This being true, the mere fact that the act in question contains provisions creating Pershing County, and also provisions incident to the creation of that county and providing for the government thereof, does not change the situation in the least.